REHEARING ON RESPONDENT’S PETITION.
STEWART, J.
—
A petition for rehearing by counsel for appellant was filed in this case and this court held that the only shares of stock involved in the controversy, and against the assessment of which an injunction should have been issued in the case, was the 66,000 shares of stock secured by *640Mantle from the promoters, and that the trial court erred in including in the judgment other shares amounting to 9,750 owned by Mantle, and the judgment was modified by striking out “9,750” shares of stock.
Thereafter attorneys for respondents filed a petition for rehearing, which was granted, and this branch of the case was thereafter reargued. We have examined this question again, and see no merit in the showing made and argument advanced. The opinion filed upon appellant’s petition for rehearing is affirmed.
Ailshie, C. J., concurs.